DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, 10-12, 14-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyamizu USPG Pub No.: US 2011/0026947 in view of Urabe USPG US 2005/0175367.
Regarding Claim 1, Hiyamizu teaches an information processing apparatus (figures 4-9), comprising: 
a storage unit (figure 2, 72); 
a processor (71) configured to: 
acquire voltage information for an image forming apparatus (figure 3A, 5A-5C are temperature sensors that sense a range of voltage information and interpolating voltage data to temperature data as discussed in [0051]-[0053]),
calculate a fluctuation range for the alternating current voltages in the voltage information (fluctuations between voltage values and compared values are calculated by elements 22-24; note that the modification below would be applied to this as Hiyamizu merely teaches calculating a fluctuation range for voltages in the voltage information, but could do so for alternating current voltages if modified), 
and to detect whether there is an indication of a malfunction in the heat generation unit based on at least a comparison of the calculated fluctuation range and a reference fluctuation range stored in the storage unit (see figure 6, #9 #10 & #12, in which the range of sensed temperatures are compared against the stored temperatures to determine fixing device failure). 
Hiyamizu does not explicitly teach the voltage information including alternating current voltages that were applied to a heat generation unit of the image forming apparatus for heating a sheet in the image forming apparatus.  However, Urabe teaches the voltage information including alternating current voltages that were applied to a heat generation unit of the image forming apparatus for heating a sheet in the image forming apparatus (see figure 3 as well as [0043] which describes the sensors being connected directly to the AC voltage line that feeds power to the heating device).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Hiyamizu with Urabe, to have sensed the AC current voltage from the power line to the heating units, in order to account for potential problems with noise that may occur if said sensors read DC voltage values (as discussed in Urabe [0043]). 
Regarding Claim 2, Hiyamizu teaches the information processing apparatus according to claim 1, wherein the detection of the indication of a malfunction in the heat generation unit is additionally based on a comparison of a maximum voltage level in the voltage information and a reference voltage level stored in the storage unit (this occurs in #9 and #10 of figure 6, in which a stored maximum is compared against the fixing temperature, which the controller is trying to maintain).
Regarding Claim 3, Hiyamizu teaches the information processing apparatus according to claim 1, wherein the voltage information excludes voltages detected during a startup period of the heat generating unit (see figure 5, which shows that temperature detection occurs after the startup operation).
Regarding Claim 5, Hiyamizu teaches the information processing apparatus according to claim 1, wherein the processor is further configured to cause a warning message to be transmitted when there is an indication of a malfunction in the heat generation unit (discussed in [0036]).
Regarding Claim 6, Hiyamizu teaches the information processing apparatus according to claim 5, wherein the warning message is transmitted via a network connection to the image forming apparatus (see [0041]).
Regarding Claim 7, Hiyamizu teaches the information processing apparatus according to claim 5, wherein the warning message is transmitted via a network connection to a mobile terminal associated with the image forming apparatus in the storage unit [0036].
Regarding Claim 8, Hiyamizu teaches the information processing apparatus according to claim 1, wherein the processor is further configured to cause the reference information to be stored in the storage unit when the reference information is received from the image forming apparatus (see figures 2 and 6).
Regarding Claim 10, Hiyamizu teaches an information processing system for managing image forming apparatuses (figures 4-9), the system comprising: 
an information processing apparatus (figure 2, 72) including a processor (71) and a first storage unit (72 and [0040] in which the storage comprises three different storages including ROM); and 
an image forming apparatus (figure 1) including: 
a heater (figures 1-2, 1) to heat a sheet in an image forming operation, 
a second storage unit (72 and [0040] in which the storage comprises three different storages including RAM) configured to store voltage information applied to the heater during a period of time after a startup period (see figure 5 in which the acquisition of temperature values, from voltage sensors, occur after a warmup state), and 
a communication interface configured to transmit the voltage information to the information processing apparatus, wherein 
the processor of the information processing apparatus is configured to: 
acquire the voltage information from the image forming apparatus (figure 3A, 5A-5C are temperature sensors that sense a range of voltage information and interpolating voltage data to temperature data as discussed in [0051]-[0053]), 
calculate a fluctuation range for the voltages in the voltage information (seen in figure 5, #5 in which a fluctuation range, or difference, between voltages is determined), and 
detect whether there is an indication of a malfunction in the heater based on at least a comparison of the calculated fluctuation range and a reference fluctuation range stored in the first storage unit (see figure 6, #9 #10 & #12, in which the range of sensed temperatures are compared against the stored temperatures to determine fixing device failure).
Hiyamizu does not explicitly teach the voltage information including alternating current voltages that were applied to a heat generation unit of the image forming apparatus for heating a sheet in the image forming apparatus.  However, Urabe teaches the voltage information including alternating current voltages that were applied to a heat generation unit of the image forming apparatus for heating a sheet in the image forming apparatus (see figure 3 as well as [0043] which describes the sensors being connected directly to the AC voltage line that feeds power to the heating device).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Hiyamizu with Urabe, to have sensed the AC current voltage from the power line to the heating units, in order to account for potential problems with noise that may occur if said sensors read DC voltage values (as discussed in Urabe [0043]). 
Regarding Claim 11, Hiyamizu teaches the information processing system according to claim 10, wherein the detection of the indication of a malfunction in the heater is additionally based on a comparison of a maximum voltage level in the voltage information and a reference voltage level stored in the first storage unit (this occurs in #9 and #10 of figure 6, in which a stored maximum is compared against the fixing temperature, which the controller is trying to maintain).
Regarding Claim 12, Hiyamizu teaches the information processing system according to claim 10, wherein the voltage information excludes voltages detected during the startup period (see figure 5, which shows that temperature detection occurs after the startup operation).
Regarding Claim 14, Hiyamizu teaches the information processing system according to claim 10, wherein the processor is further configured to cause a warning message to be transmitted when there is an indication of a malfunction in the heat generation unit (discussed in [0036]).
Regarding Claim 15, Hiyamizu teaches the information processing system according to claim 14, wherein the warning message is transmitted via a network connection to the image forming apparatus (see [0041]).
Regarding Claim 16, Hiyamizu teaches the information processing system according to claim 10, wherein the warning message is transmitted via a network connection to a mobile terminal associated with the image forming apparatus in the first storage unit (see [0036]).
Regarding Claim 17, Hiyamizu teaches the information processing system according to claim 10, wherein the processor is further configured to cause the reference information to be stored in the first storage unit when the reference information is received from the image forming apparatus (see figures 2 and 6).
Regarding Claim 19, Hiyamizu teaches a non-transitory computer-readable storage medium storing program instructions which when executed by a processor of an information processing apparatus causes the information processing apparatus (figures 4-9) to perform a method comprising: 
acquiring voltage information for an image forming apparatus applied to a heat generation unit (figures 1-2, 1) of the image forming apparatus for heating a sheet in the image forming apparatus (figure 3A, 5A-5C are temperature sensors that sense a range of voltage information and interpolating voltage data to temperature data as discussed in [0051]-[0053]); 
calculating a fluctuation range for the voltages in the voltage information (seen in figure 5, #5 in which a fluctuation range, or difference, between voltages is determined); and 
detecting whether there is an indication of a malfunction in the heat generation unit based on at least a comparison of the calculated fluctuation range and a reference fluctuation range stored in the storage unit (see figure 6, #9 #10 & #12, in which the range of sensed temperatures are compared against the stored temperatures to determine fixing device failure).
Hiyamizu does not explicitly teach the voltage information including alternating current voltages that were applied to a heat generation unit of the image forming apparatus for heating a sheet in the image forming apparatus.  However, Urabe teaches the voltage information including alternating current voltages that were applied to a heat generation unit of the image forming apparatus for heating a sheet in the image forming apparatus (see figure 3 as well as [0043] which describes the sensors being connected directly to the AC voltage line that feeds power to the heating device).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Hiyamizu with Urabe, to have sensed the AC current voltage from the power line to the heating units, in order to account for potential problems with noise that may occur if said sensors read DC voltage values (as discussed in Urabe [0043]). 
Regarding Claim 20, Hiyamizu teaches the non-transitory computer-readable storage medium according to claim 19, wherein the detecting of the indication of a malfunction in the heat generation unit is additionally based on a comparison of a maximum voltage level in the voltage information and a reference voltage level stored in the storage unit (this occurs in #9 and #10 of figure 6, in which a stored maximum is compared against the fixing temperature, which the controller is trying to maintain). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyamizu USPG Pub No.: US 2011/0026947 in view of Hirano USPG Pub No.: US 2003/0118377.
Regarding Claim 4 and 13, Hiyamizu teaches the information processing apparatus and system according to claims 1 and 10, but is silent in explicitly disclosing wherein the startup period is a return after a device idle state.  However, Hirano discloses wherein the startup period is a return after a device idle state ([0007] and [0009]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the startup period is a return after a device idle state in order to avoid fogging (as discussed in [0007] and [0009]).
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyamizu USPG Pub No.: US 2011/0026947 in view of Takenaka USPG Pub. No.: US 2020/020122.
Regarding Claim 9 and 18, Hiyamizu teaches the information processing apparatus and system according to claims 1 and 10, but is silent in explicitly teaching wherein a plurality of image forming apparatus are connected to the information processing apparatus via a network.  However, Takenaka teaches wherein a plurality of image forming apparatus are connected to the information processing apparatus via a network (see [0018] as well as claim 1).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Hiyamizu with those of Takenaka in order to minimize the number of processors needed to process the data of a plurality of apparatuses, which is cost effective (as demonstrated in figure 1 of Takenaka).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852